PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/598,274
Filing Date: 17 May 2017
Appellant(s): WANG et al.



__________________
Tung-Yun McNally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2021.


(1) Grounds of Rejection

Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:

Claims 1, 3, 6, 10, 11-15, 19-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (TW I386511, Appellants’ submitted IDS, hereafter ‘511), in view of Anazawa et al. (US 20040241339, hereafter ‘339) and Hjortstam et al. (US 20040020681, hereafter ‘681).
‘511 teaches some limitations of:
Claim 1: an apparatus for producing aligned carbon nanotube arrays (English abstract, the claimed “A device used for making a carbon fiber film comprising”, note for making a carbon fiber film is an intended use of the apparatus):
The apparatus includes a reaction chamber (abstract), chamber 1 (Fig. 1, [0012], the claimed “a chamber”);
Second metal plate 6 … connected to the negative pole 4 of the DC power source 2 (human assisted English translation, [0012]), Wherein the carbon nanotube array according to the desired orientation required, may be set a first metal plate 5 and the second metal center of the connection plate 6 and the substrate 9 to the surface of the angle θ ([0020], the claimed “a support base configured for suspending a carbon nanotube film in the chamber and supplying a negative voltage to the carbon nanotube film, wherein the support base comprises a single support structure and a conductor fixed to the support structure, an entirety of the support structure and an entirety of the conductor are inside of the chamber” and “a power supply located outside of the chamber and configured for applying the negative voltage to the support base”, Fig. 1 shows the metal plate 6 is suspended in the chamber 1 the power source 2 is outside the chamber, note a portion of the lead wire 7 passing through the inner wall of 
A temperature control system 11 … located outside the chamber 1 or inside the chamber 1 (Fig. 3, [0018], the claimed “a heater surrounding the chamber, wherein a portion of the chamber surrounded by the heater is defined as a reaction region, a remaining portion of the chamber is defined as a non-reaction region, and the entirety of the support structure is located in the non-reaction region”),
Fig. 1 shows the lead wire 7 inside the chamber 1 passing through the temperature control system 11 to the flange of the chamber 1 that is outside the temperature control system 11, the claimed “and the conductor extends from the reaction region to the non-reaction region”.
Claim 20: an apparatus for producing aligned carbon nanotube arrays (English abstract, the claimed “A device for making a carbon fiber film comprising”, note for making a carbon fiber film is an intended use of the apparatus):
The apparatus includes a reaction chamber (abstract), chamber 1 (Fig. 1, [0012], the claimed “a chamber”);
Second metal plate 6 … connected to the negative pole 4 of the DC power source 2 (human assisted English translation, [0012]), Wherein the carbon nanotube array according to the desired orientation required, may be set a first metal plate 5 and the second metal center of the connection plate 6 and the substrate 9 to the surface of the angle θ ([0020], the claimed “a support base configured for suspending a carbon nanotube film in the chamber and supplying a negative voltage to the carbon nanotube film, wherein the support base comprises a single support structure and a conductor fixed to the support structure, an entirety of the support structure and an entirety of the conductor are inside of the chamber“ and “a power supply located outside of the chamber and configured for applying the negative voltage to the support base”, Fig. 1 shows the metal plate 6 is suspended in the chamber 1 the power source 2 is outside the chamber, note a portion of the lead wire 7 passing through the inner wall of chamber 1 is considered “a single support structure” which supports the metal plate 6);
 A temperature control system 11 … located outside the chamber 1 or inside the chamber 1 (Fig. 3, [0018], the claimed “a heater surrounding the chamber, wherein a portion of the chamber surrounded by the heater is defined as a reaction region, a remaining portion of the chamber is defined as a non-reaction region”, and “and an entirety of the support structure is in the non-reaction region”),
Fig. 1 shows the lead wire 7 inside the chamber 1 passing through the temperature control system 11 to the flange of the chamber 1 that is outside the temperature control system 11, the claimed “the conductor extends from the reaction region to the non-reaction region”.



    PNG
    media_image2.png
    388
    830
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (chamber wall 
not shown)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Support 
base:
wire 7 
Supported by 
wall)][AltContent: textbox (conductor from 
reaction region
To non-reaction 
region)][AltContent: textbox (Negative
voltage)][AltContent: arrow][AltContent: textbox (non-reaction 
region)][AltContent: arrow]












‘511 does not teach the other limitations of:
Claim 1: (1A) the conductor is made of graphite, the carbon nanotube film is configured to be in direct contact with the conductor, 
a material of the support structure consists of quartz;
(1B) wherein the power supply is electrically connected to the support base by a conductive wire, and a material of the conductor is different from a material of the conductive wire.
Claim 20: (20A) the conductor is made of graphite,
and a material of the support structure is quartz;

Claim 14: wherein the support structure is a cylindrical structure and the conductor comprises two rods made of graphite, one end of each of the two rods is inserted into the cylindrical structure so that a part of each of the two rods is suspended, and extending directions of the two rods are parallel to an axial direction of the cylindrical structure.
Claim 15: wherein the cylindrical structure has a bottom surface perpendicular to the extending direction of each of the two rods, the bottom surface defines two holes, and the end of each of the two rods is inserted into a corresponding one of the two holes.
Claim 19: wherein the conductor comprises a first conductor and a second conductor spaced apart from and parallel to each other, and each of the first conductor and the second conductor is fixed to the single support structure.
Claim 11: wherein the conductive wire comprises a plurality of carbon nanotube wires substantially parallel with each other or twisted with each other. 
Claim 12: wherein each of the plurality of carbon nanotube wires comprises a plurality of carbon nanotubes helically extending around an axial direction of the plurality of carbon nanotube wires. 
Claim 13: wherein each of the plurality of carbon nanotube wires comprises a plurality of carbon nanotubes substantially extending along an axial direction of the plurality of carbon nanotube wires.
Claims 24-25: wherein the support structure is in direct contact with an inner wall of the chamber.
 
‘339 is an analogous art in the field of Manufacturing apparatus and method for carbon nanotube (title). ‘339 teaches that an electrode 11 on the other side serving as a cathode … a vacuum pump 14 … a gas cylinder 17 (Fig. 1, [0072], 3rd sentence), cathode 11: A cylindrical graphite rod ([0169]), the produced carbon nanotubes are deposited mainly on the surface of the forwardmost end portion of the electrode 11 or in a periphery thereof ([0142], last sentence, therefore, “the carbon nanotube film is configured to be in direct contact with the conductor”), Fig. 30 (a cross-section of Fig. 29) of ‘339 shows the disc-like holding member 42 is cylindrical, and that the container is desirably made of metal, especially stainless steel, and may be suitably made of an aluminum alloy, quartz ([0116]), the reaction container 10 and the electrode 11 and electrode 12 are fixed while they are electrically insulated from each other ([0117], 2nd 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the second metal plate 6 and the wire 7 of ‘511 with a plurality of graphite rods inserted through the holes of a quartz cylinder holding member 42 and producing carbon nanotubes on the surface of the graphite electrodes/rods (see illustration below, the limitations of 1A, 20A, 14-16, 19, and 24-25), as taught by ‘339, for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis, as taught by ‘339 (abstract), high productivity can be achieved while maintaining extremely high purity of the produced carbon nanotube, as taught by ‘339 ([0148], last sentence), and/or for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.


    PNG
    media_image4.png
    322
    599
    media_image4.png
    Greyscale



In case Appellants argue that ‘511 does not explicitly teach “the support base comprises a single support structure and a conductor fixed to the support structure, an entirety of the support structure and an entirety of the conductor are inside of the 

In case Appellants argue that ‘511 does not clearly show the power supply is outside of the chamber, ‘339 clearly shows the power supply 18 is outside of the reaction container 10 (Fig. 1 or 29). 

Note ‘339 also teaches most of the limitations of claim 1 except the heater 30 is inside the chamber (Fig. 28-a). It would have been obvious to have replaced inner heater 30 of '339 with the outside heater 11 of ‘511.

‘681 is an analogous art in the field of Power cable (title). ‘681 criticizes The problem with using copper is that the availability of raw material is limited and copper is listed as a toxic metal … aluminium compared with copper, such as inferior conductivity, cold creep and a tendency to oxidise, are counterbalanced by commercial advantages such as low and stable price and good availability ([0002]). ‘681 teaches that two copper, or aluminium, conductors 10; a third conductor 11 containing nanostructurs such as carbon nanotubes (Fig. 1, for example, [0040]), The conductors 10,11,20,21,30,42 can have cross-sections other than those shown in the examples, and more than one conductor may contain nanostructures ([0045], in other words, conductor 10 may contain nanostructures), In practice most carbon nanotubes do not have these highly symmetrical structures but structures consisting of hexagons oriented in a helical formation around the axis of the carbon nanotube ([0004], 2nd last sentence), Carbon nanotubes have extreme mechanical properties such as high tensile strength and flexibility ([0010]) and potentially very high current densities ([0019]). Note Fig. 1 shows the conductors 10 are parallel with each other and substantially extending along an axial direction of the plurality of carbon nanotube wires.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted carbon nanotube conductors 10 as power cable, as taught by ‘681, as the lead wire 7 of ‘551 (the limitations of 1B, 20B, and 11-13), for the purpose of extreme mechanical properties such as high tensile strength and flexibility and potentially very high current densities ([0010] and [0019]).

‘511 further teaches the limitations of:
Claim 6: step 5, flow in carbon source gas ([0023], the claimed “wherein the chamber comprises an inlet and an outlet”, Fig. 1 of ‘339 clearly teaches gas cylinder 17 and vacuum pump 14). 

‘339 further teaches the limitation of:
Claim 3: the reaction container 10 and the electrode 11 and electrode 12 are fixed while they are electrically insulated from each other ([0117], 2nd sentence, therefore, the unlabeled holding member in Fig. 1 includes an insulator which must include a hole for the cathode 11 to pass through, “wherein the support structure defines a hole, one end of the conductor is inserted into the hole so that a part of the conductor is suspended in the chamber”).

‘551 also teaches the guard is made of an insulating material and a high melting point, such as a quartz tube ([0017]).
Alternatively, claims 1, 3, 6, 11-15, 19-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘511, in view of ‘339, ‘681, and Kubota et al. (US 20060141153, hereafter ‘153).
In case Appellants argue that ‘339 does not expressly teach that the holding member 42 is made of quartz.

‘153 is an analogous art in the field of Method for making carbon nanotubes (title) including The carbon nanotube film is formed on an iron or nickel film, which, in turn, is formed on an electrode terminal layer made of gold or the like ([0002]). ‘153 teaches that This device 10 comprises a quartz tube 12 defining an inner bore 30 mm in inner diameter for conducting desired gas along the length thereof. A quartz holder 14 is provided inside this tube 12 for holding the assembly 4 to be processed (Fig. 3, [0031], 2nd sentence).
 
Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted quartz holder, as taught by ‘153, as the imported cylinder holding member 42 from ‘339, for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Claims 3, 6, 11-15, 19, and 24-25 rejections are discussed above.
Claim 7, and alternatively claim 15, are rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, and ‘681 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of Haba (US 20070104867, hereafter ‘867).
‘551 further teaches some limitations of:
Claim 7: a portion of the inner conductor 7 of the reaction chamber 1 is also provided with a guard 10 to prevent the surface of the carbon is deposited directly thereon ([0016], Note the conductor 7 has to be supported/sealed by the guard 10 to sustain vacuum, the claimed “wherein one terminal of the power supply is electrically connected to the support base”, this is also taught by ‘339).

The combination of ‘551, ‘339, and ‘681 (optionally with ‘153) does not teach the limitations of:
Claim 7: and another terminal of the power supply is grounded. 

‘867 is an analogous art in the field of Apparatus and method for producing carbon film using plasm cvd and carbon film (title) Examples of the carbon film including a carbon nanotube ([0015]). ‘867 teaches that In FIG. 8, there is shown a simple construction of a production apparatus related to the embodiment … Disposed inside the coil 32 is a substrate on which a carbon film such as a carbon nanotube is produced ([0112]), A gas inlet 36 and a gas outlet 37 are equipped to the vacuum chamber 31 ([0114], applicable to claim 6 rejection), A DC power supply 38 is connected to the wire 34. A negative DC voltage is applied to the wire 34 ([0116]), under application of a negative DC voltage to the wire 34, carbon nanotubes can be produced on the wire 34 on which no catalyst is  ([0133]), Fig. 8 shows DC power supply 38 and the chamber 31 are connected to ground.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied a grounded potential to the positive electrode 3 of the DC power 2 of ‘551, as taught by ‘967, to the chamber 1 of ‘551, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

In case Appellants argue that ‘339 does not explicitly teaches “end of each of the two rods is inserted into a corresponding one of the two holes” of claim 15, Figs. 6-7 of ‘867 clearly show this limitation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, and ‘681 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of ‘867 and Mauthner et al. (US 20020102353, hereafter ‘353).
‘551 is silent on the size of the reactor and the location of the heater. The combination of ‘551, ‘339, and ‘681 (optionally with ‘153) does not teach the limitations of:
	Claim 5: a distance between the support structure and the reaction region is greater than or equal to 20 centimeters. 

‘867 is an analogous as discussed above. ‘867 teaches that the anode section can be provided in a state where not only is the section supported by a heat resistant support member, but the heat resistant support member can be movable relative to a side panel ([0209]).

‘353 is an analogous in the field of producing a nanotube layer on a substrate (title). ‘353 teaches that Surrounding the reaction chamber 1 in the area of the substrate holder 6 is a coil 7 having windings which is placed outside around the reaction chamber 1 (Fig. 1, [0027]), the reaction chamber 1 is formed by a quartz tube with a length of 80 cm ([0035]). Note the heating coil 7 surrounds only the middle portion of the chamber 1, similar to Appellants’ heater 130 in Fig. 4. Note also the heating coil 7 covers less than one half of the length of the chamber 1.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have attached the electrodes 41 by inserting through a movable quartz support plate, as taught by ‘867, for the purpose of support by a heat resistant material, as taught by ‘867 ([0209]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have adopted 80 cm reactor chamber 1 with heater surrounding about half of the middle section of the chamber 1, as taught by ‘353, for its suitability with predictable results.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, and ‘681 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of Ripley et al. (US 20070266825, hereafter ‘825).
The combination of ‘551, ‘339, and ‘681 (optionally with ‘153) does not teach the limitations of:

	Claim 9: wherein the negative voltage is in a range from about -3000 V to about -600 V. 

‘825 is an analogous art in the field of high volume production of nanostructured materials (title), particularly producing carbon nanotube ([0019], 2nd sentence). ‘825 teaches that FIG. 2 illustrates an alternative apparatus for manufacturing nanostructure material … in some embodiments, anode 58 and cathode 60 are open ended cylinders. D.C. power supply 62 provides electric current to anode 58 through anode supply 64. D.C. power supply 62 is preferably adjustable to provide between 0 -3000 volts ([0036], 1st and 5th sentence), there are many arrangements and configurations for the hollow cathode glow discharge system 50, including various electrode shapes and sizes as well as gas flow options ([0041]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable power between 0-3000 volts, as taught by ‘825, as the DC power 2 of ‘551, for the purpose of high volume production, as taught by ‘825, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘551, ‘339, and ‘681 (optionally with ‘153), as being applied to claim 1 rejection above, further in view of ‘867 and Mungkekar et al. (US 20060024451, hereafter ‘451).
‘551 further teaches some limitations of:
Claim 14: a portion of the inner conductor 7 of the reaction chamber 1 is also provided with a guard 10 to prevent the surface of the carbon is deposited directly thereon ([0016], Note the conductor 7 has to be supported/sealed by the guard 10 to sustain vacuum, the claimed “wherein one terminal of the power supply is electrically connected to the support base”).

The combination of ‘551, ‘339, and ‘681 (optionally with ‘153) does not teach the limitations of:
Claim 14: further comprising a metal shell surrounding the chamber, and another terminal of the power supply is electrically connected to the metal shell. 


‘867 is an analogous art as discussed above. Fig. 8 shows DC power supply 38 and the chamber 31 are connected to ground.

‘451 is an analogous art in the field of Enhanced magnetic shielding for plasma-based semiconductor processing tool (title, same as ‘339, abstract). ‘451 teaches that FIGS. 5A-C show simplified perspective views of an embodiment of an HDP-CVD chamber 500 bearing µ-shielding 502 ([0093]), a high-µ material is placed in a magnetic field, the local magnetic flux is diverted to the material, causing the desired reduction in field strength … Materials that have suitably high permeabilities to shield the process chamber 13 from the magnetic fields on the order of 0.5 gauss or less include Mumetal®, Hipernom®, HyMu-80®, and Permalloy®, although any material with an appropriately high permeability may be used. Each of these four commercially available materials … comprise approximately 80 at. % Ni and 15 at. % Fe, and are balanced primarily with transition elements ([0074]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a Ni alloy high-µ surrounding the chamber, as taught by ‘451, to the chamber 1 of ‘551, for the purpose of shield the process chamber, as taught by ‘451 ([0074]). Furthermore, to have applied a grounded potential to the positive electrode 3 of the DC power 2 of ‘551, as taught by ‘967, to the chamber 1 of ‘551, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

(2) Response to Arguments
The examiner considers the critical issue is whether a person of ordinary skill in the art would have incorporated the quartz cathode holder of ‘339 into the missing schematic drawing of the primary reference ‘511 and still be able to conduct current through the quartz.

 ‘681, and optionally with Kubota ‘153, Appellants, by lumping several rejection together to claims 1, 3, 5-9, 11-17, 19, and 25 rejection, Appellants are mainly argue the combination of Tung ‘511 and Anazawa ‘339 without addressing ‘681, ‘153, or other references applied to the dependent claims.

Conductive wire 7 of ‘511 is alleged to be simultaneously the support structure and the conductor of claim 1, and the claim requires different materials, see the middle of page 9 to the middle of page 10.

The OC has never taken the position that the conductive wire 7 is both the support structure and the conductor of claim 1, which will become more obvious from the next argument. The OC has clearly stated that “a portion of the lead wire 7 passing through the inner wall of chamber 1 is considered “a single support structure” which supports the metal plate 6, see illustration below”. 

In other words, the conductive wire cannot suspended in air without support. When it pass through the chamber, it has to be supported by a component of chamber, or supported by the chamber wall itself. The chamber wall need to be electrically isolated from the conductive wire 7, otherwise, the whole chamber wall would be connected to the cathode plate 6 through the conductive wire. Likewise, the anode plate would be connected to the whole chamber wall, and 

The combination with ‘339 made it more clear a quartz support for a graphite cathode rod, again, different material through the chamber wall.

 The illustration provide by the Office will not work by replacing one of the second metal plate 6 and the conductive wire 7 by quartz holding member 42 because quartz is not conductive, see the bottom of page 10 to near bottom of page 12.

The OC’s position is to add the quartz holding member 42 at the chamber wall of ‘511 and the graphite rods would have replaced the conductive wire 7 and the metal plate 6 (more discussion in the next section). Nowhere the OC has suggested, or a person of ordinary skill in the art would have replaced a conductor/electrode with an insulator to break the circuit.

By the way, the plurality of cathodes 41 being mentioned because ‘339 only explain the quartz holder 42 of Fig. 29, however, Fig. 1 of ‘339 shows a holder without clearly disclose it’s a holder. It would have been obvious to use a quartz holder for a single graphite cathode 11 or a plurality of graphite rods 41. Passing a conductor through quartz holder to complete the circuit between anode 12 and cathode 11/41 is clearly the construction of Figs. 1 and 29 of ‘339.

‘511 discloses that the substrate 8 is used for growing carbon nanotube array, by using the graphite cathode 11/41 of ‘339, the substrate 8 would be superfluous.

The combination of ‘511 and ‘339 would have removed the superfluous substrate 8 (or 9) because ‘339 teaches that the carbon nanotube array can be grown on the graphite cathode without the need of a separated substrate, the cathode itself acts as substrate.

This argument has been addressed in the advisory action (12/17/2020) and the examiner uses the following illustration (no substrate) to more clearly present the combined apparatus.

    PNG
    media_image5.png
    357
    579
    media_image5.png
    Greyscale



Appellants disagree that OC’s position in the advisory action (12/17/2020) that “the conductive wire intrinsically requires a support structure of the conductive wire through the chamber wall”, see the middle of page 13.

This belongs to argument item 1 and has been addressed above. Even if Appellants provide evidence showing a wire can float through a chamber wall without support while maintaining the enclosed chamber environment, this is an argument against ‘511 alone, not overcoming the combination of ‘511 and ‘339.

Appellants disagree with the combination, after replacing the metal board 6 with graphite rod of ‘339, the overlap area is very small in the combined apparatus, see the bottom of page 13 to the middle of page 14.

There is no size comparison between ‘511 and ‘339. Being that joining the drawing of ‘511 and ‘339 to illustrate the concept of combination does not limit the combination has to have small “overlap” area arrangement. Even under this non-optimal combination that reduces the overlap area to grow carbon nanotube, it still read into the claims with certain area on the graphite rod to grow carbon nanotube. Further optimization is routine engineering.

‘511 uses catalyst on the substrate 8/9 to grow carbon nanotube, see the bridging paragraph between pages 14 and 15.

This belongs to argument item 3 above, the combination of ‘511 and ‘339 would have removed the superfluous substrate 8 (or 9) because ‘339 teaches that the carbon nanotube array can be grown on the graphite cathode without the need of a separated substrate, the cathode itself acts as substrate.


The rest of this reply is to supply background information on what is the difference between prior arts and instant Application. The examiner notices that the inventive concept of instant Application was not being added to the previous claim amendment nor raised in the arguments. The examiner thinks this background information will further support for the rejection even considering the inventive concept. 

Growing carbon nanotubes with an electric field to control carbon nanotube orientation is well-known in the arts. Instant Application chooses using the chamber wall as the counter electrode (see Fig. 4), and because of this choice, short circuit in the short distance between the graphite cathode 120 and anode/ground chamber becomes a problem as carbon deposit on the holder 110 (Specification [0032]). Therefore, Appellants’ solution is moving the support in a non-reaction cooler region to avoid carbon deposition on the holder for the 

‘551 chose to have both anode and cathode inside the chamber to create the electric field. ‘551 having lengthy conductors for the cathode 6 and the anode 5 that read into the critical structure of Appellants’ claim 1 except expressly teaching a quartz holder and graphite conductor. ‘551 is silent on the short circuit (issue not claimed), but it is clear it takes more unwanted deposition to short circuit between the cathode 6 and the anode 5 (longer distance for the unwanted deposition to bridge before short circuit).

‘339 is a more advanced technique to grow carbon nanotube by using plasma generated between the electrodes to generate carbon nanotube on the cathode directly. Not only it does not need a substrate, the heat is localized (between the cathode 11/41 and the anode 12, no additional heater), there is little chance for unwanted deposition outside plasma area to cause short-circuit as the holders are outside of heated area. In other words, the holders of ‘339 is in non-reaction region.

In short, ‘551 and ‘339 already mitigate the short circuit problem without discussing it. (Furthermore, growing carbon nanotubes in a cooled chamber wall is also well-known). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.